Citation Nr: 1604918	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-24 502	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans Affairs (VA) healthcare system without a copayment requirement for the income year 2012 (January 1, 2012 to December 31, 2012).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from September 1970 to February 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision of the Department of Veterans Affairs (VA) Health Eligibility Center (HEC) in Atlanta, Georgia which determined that the Veteran was responsible for co-payment charges associated with VA medical care for the period January 1, 2012 to December 31, 2012, based on his income for 2012.  

In October 2014, the appellant presented testimony before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the Regional Office (RO) in St. Petersburg, Florida.  A transcript of the hearing is associated with the claims file.

The Board notes that the HEC's adjudication of these matters involved information provided by the Internal Revenue Service (IRS) and the Social Security Administration (SSA) under Income Verification Matching (IVM) procedures.  However, the Board's decision does not contain any information obtained from that source.  The appellant has submitted directly to the HEC copies of his 2012 and 2013 income tax returns, a copy of an IRS Form 1099 from a credit union for the tax year 2012, and he has reported his 2012 total SSA benefit amount - thus providing an independent source for all pertinent information.  Nevertheless, to avoid disclosure of sensitive information, the Board's decision does not directly cite dollar amounts included in IVM reports or on the appellant's tax forms. 

The Board has reviewed the paper claims file and the electronic file to ensure a total review of the evidence of record.  


FINDINGS OF FACT

1.  The appellant's household income for 2012 exceeded the income threshold for entitlement to treatment in the VA health care system without a co-payment.

2.  The appellant's household income for 2013 was substantially less than the income threshold for entitlement to treatment in the VA health care system without a co-payment.


CONCLUSION OF LAW

The criteria for treatment in the VA health care system without a co-payment requirement have been met for the period January 1, 2012 to December 31, 2012.  38 U.S.C.A. §§ 1705, 1710, 1722, 5107 (West 2014); 38 U.S.C.A. §§ 3.271, 3.272, 17.36, 17.47 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

VA shall furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care as determined under 38 U.S.C.A. § 1710(a)(2)(G), 1722(a).  A veteran shall be considered to be unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold.  38 U.S.C.A. § 1722(a)(3).  

The Means Test (MT) income threshold is updated annually and published in the Federal Register.  38 C.F.R. § 3.29.  For the year 2012, that threshold was $30,978 for a veteran with zero dependents.  For the year 2013 that threshold was $31,443 for a veteran with zero dependents.  

The term "attributable income" means income for the calendar year preceding application for care, determined in the same manner in which an income determination is made for pension purposes under 38 U.S.C.A. § 1521.  See 38 C.F.R. § 17.47(d)(4).  In that regard, applicable criteria provide that payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  See 38 C.F.R. §§ 3.271, 3.272.  

Under 38 C.F.R. § 3.272(g)(1), VA allows for the exclusion of unreimbursed medical expenses where they are in excess of five percent of the maximum annual pension rate (MAPR).  For 2013, the MAPR for a veteran with no dependants was $12,652; five percent of $12,652 is $632. 

In order to avoid hardship, VA may determine that a veteran is eligible for care notwithstanding that the veteran does not meet the MT income threshold requirements if current projections of the veteran's income for the current year following application for care are substantially below the MT income threshold requirements.  See 38 U.S.C.A. § 1722(e).  38 C.F.R. § 17.47(d)(6) provides that for determining hardship, VA should look at the projections of the veteran's income for the year following application for care in determining whether the veteran's income is substantially below the MT income threshold requirements.

The appellant contends that VA should use his taxable income as accepted by the IRS on his 2012 tax return in calculating his annual income for 2012.  However, VA defines income according to 38 C.F.R. § 3.271 and defines exclusions according to 38 C.F.R. § 3.272.  

As such, attributable income for VA purposes may be very different from adjusted gross income or taxable income for IRS purposes.  To the extent that the appellant may have misunderstood this distinction, his lack of understanding does not constitute a basis for the relief he seeks.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947)) (everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations).  

The Board is bound by VA regulations which are in turn based on statutes enacted by Congress.  38 U.S.C.A. § 7104.  These regulations do not contemplate VA acceptance of taxable income or adjusted gross income calculations made to the IRS and the Board must make its own finding regarding the appellant's income in 2012. 

Review of the evidence of record reveals that the appellant's income from Social Security benefits and credit union interest income exceeded the Means Test income threshold criteria by more than $10,000 for the income year 2012.  Accordingly, the appellant would not be eligible for cost-free VA health care in 2012 based on his income in 2012.

However, and crucial to the outcome of this appeal, VA may consider a veteran's future income to determine whether denial of cost-free VA health care would cause hardship.  The Board notes that, pursuant to 38 C.F.R. § 17.47(d)(6), VA should look at projections for the year following the year when the application was made - in this case 2013. 

Review of the evidence of record reveals that the appellant's income for the year 2013 was reduced from what he had in income for 2012.  The appellant's income in 2013 consisted of SSA benefits and credit union interest less countable medical expenses (that is, unreimbursed medical expenses less $632 (5% of the MARP).  

Based on the medical expenses, SSA benefits and interest income reflected in the 2012 and 2013 IRS and SSA document copies submitted by the appellant, the Board finds that the appellant's income for 2013 was more than 20 percent less than the 2013 MT income threshold of $31,443.  The Board also finds that this change in income resulted in an income that was substantially below the MT threshold requirement for 2013.  38 C.F.R. § 17.47(d)(6).  Therefore, notwithstanding that the appellant did not meet the income requirement established for income year 2012, in order to avoid hardship, the Board has determined that the appellant is eligible for the provision of VA health care without a co-payment requirement for the period January 1, 2012 to December 31, 2012.  The benefit sought on appeal is granted.




ORDER

Eligibility for the provision of VA health care without a co-payment requirement for the period January 1, 2012 to December 31, 2012, is granted. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


